Citation Nr: 0822434	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  05-28 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the 
appeal period prior to October 17, 2006 for low back 
disorder. 

2.  Entitlement to a rating in excess of 40 percent from 
October 17, 2006 for low back disorder.

3.  Entitlement to a rating in excess of 10 percent for 
gastric ulcer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1981 to May 1987.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2005 
rating decision by the Waco Regional Office (RO) of the 
Department of Veterans Affairs (VA) that continued a 20 
percent rating for the low back disorder and a 10 percent 
rating for gastric ulcer.  A December 2006 rating decision 
increased the rating assigned for the low back disorder to 40 
percent disabling effective October 17, 2006.  Essentially, 
the rating decisions have resulted in staged ratings for the 
low back disorder.  Accordingly, the issues are as noted on 
the title page.  In June 2008, the veteran testified at a 
video conference hearing before the undersigned; a transcript 
of that hearing is of record.  At his June 2008 video 
conference hearing, the appellant submitted additional 
medical evidence along with a waiver of consideration by the 
agency of original jurisdiction.  

The Board notes that the December 2006 rating decision also 
granted service connection for radiculopathy of the right 
lower extremity and assigned a 10 percent evaluation 
effective October 17, 2006. However, the record is not clear 
as to whether the veteran is also appealing the rating and/or 
the effective date assigned for the separately rated 
radiculopathy of the right lower extremity.  This matter is 
not before the Board and referred to the RO for 
clarification. 

The issues seeking an increased rating for low back disorder 
from October 17, 2006, and gastric ulcer are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

There is no evidence forward flexion of the thoracolumbar 
spine of 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine; or, incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least four weeks during the past year.


CONCLUSION OF LAW

For the appeal period prior to October 17, 2006, the criteria 
for assigning a disability rating in excess of 20 for a low 
back disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of Appeals 
for Veterans Claims (Veterans Court) has held that VCAA 
notice should be provided to a claimant before the initial RO 
decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC). Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted. Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

Here, the VCAA duty to notify was satisfied by way of an 
October 2004 and March 2006 letters sent to the appellant 
that fully addressed all four notice elements.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The letter also 
asked the appellant to submit any evidence in his possession 
that pertained to the claim.  

The March 2006 letter discussed the manner in which VA 
determines disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, the Board has considered the adequacy of the 
VCAA notice in light of the recent Court decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The Boards finds 
that the VCAA notice is adequate as the March 2006 letter, 
which includes Dingess/Hartman notice, informs the appellant 
that, in evaluating claims for increase, VA looks at the 
nature and symptoms of the condition, severity and duration 
of the symptoms, and impact on employment.  The evidence that 
might support a claim for an increased rating was listed.  
The veteran was told that ratings were assigned with regard 
to severity from 0 percent to 100 percent, depending on the 
specific disability.  The claims were subsequently 
readjudicated by December 2006 supplemental statement of the 
case.  The veteran is represented and has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, including testifying at a video conference 
hearing, and to respond to VA notices.  The actions taken by 
VA have essentially cured any error in the timing of notice.  
Thus, the Board concludes that the veteran had actual 
knowledge of all notice requirements regarding increased 
rating claims.  Therefore, the veteran has been provided with 
all necessary notice regarding his claim for an increased 
evaluation.  Vazquez-Flores v. Peake, supra.

As the U.S. Court of Appeals for the Federal Circuit has 
stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, 444 F.3d at 1333.  

With respect to VA's duty to assist, the veteran has been 
provided with a VA examination.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the claim 
prior to October 17, 2006.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

II.  Factual Background

An August 2004 letter from the National Oceanic and 
Atmospheric Administration (NOAA) noted that the veteran was 
receiving a 20% disability payment for a low back disorder 
and a 10% disability payment for "gastritis" and that he 
was not medically qualified for employment with NOAA.  He was 
also advised that he could request a waiver of the medical 
standards.  

October 2004 to August 2005 treatment records noted 
complaints of low back pain for which the veteran was used a 
TENS unit.  A January 2005 record showed that he grimaced 
when going from a sitting to a standing position.  A March 
2005 record noted that he was currently employed although he 
had not previously worked since October 2004 secondary to his 
back and right lower extremity pain.  

A November 2004 VA examination noted that the claims file was 
reviewed and showed a history of muscle spasms.  At the time 
of examination, the veteran had complaints of sharp, 
localized pain in the lower back.  Prolonged standing and 
bending aggravated his back.  Sometimes resting would help 
the pain go away within one or two hours.  He claimed the 
condition affected his daily activities at home because it 
slowed him down.  The examiner noted that the veteran had not 
worked recently and did not know if the condition affected 
him at work.  He indicated that he was not totally 
incapacitated during flare-ups, which lasted only two hours 
and slowed him down with his activities.  He has not been 
hospitalized since his surgery in November 1998.  He denied 
any weakness, fatigue, or lack of endurance.  He did not use 
a cane until October 2004.  Flare-ups occurred on an average 
of two times per day, lasted for about two hours, and were 
relieved by rest and taking Percocet and Zanaflex as needed.  

On examination, palpation of the paravertebral muscles showed 
no sign of muscle spasm or tenderness to palpation.  There 
were no abnormal curvatures in his spine and no neurological 
abnormalities.  There was no gait abnormality.  He was able 
to bend and put on his shoes without difficulty.  Forward 
flexion was to 90 degrees; extension was to 30 degrees; left 
and right lateral flexion and rotation were to 30 degrees 
each.  Repetitive bending was done and there were no observed 
changes in flexion.  The examiner estimated that during a 
flare-up, the veteran might have mild to moderate limitation 
of function due to discomfort.  During a flare up, he may 
have a reduction of lumbar spine flexion by about 20%.  It 
was noted that an October 2004 x-ray showed reversal of the 
normal lumbar lordosis with degenerative disc disease with 
degenerative disc disease present at L4-5 and L5-S1 with 
associated osteophytosis present.  Degenerative arthropathy 
was seen at L5-S1 and mild dextroscoliosis of the lumbar 
spine was present.  A December 2004 MRI included an 
impression of status post previous surgery at L4-5 with 
arachnoiditis of the right L5 nerve root.  After examination 
and clinical testing, the diagnoses included chronic back 
strain due to degenerative disc disease with mild to moderate 
limitation of function of the lumbar spine on flare-up; and 
status post discectomy at L4-5 with signs of episodic 
radiculopathy to the right lower extremity.  

III.  Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities. 38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition. 38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work. 
38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment. 38 C.F.R. § 4.10.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness or 
pain on motion. 38 C.F.R. §§ 4.40, 4.45, 4.59;  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  VA must consider any part of 
the musculoskeletal system that becomes painful on use to be 
"seriously disabled." 38 C.F.R. § 4.40.

The enumerated criteria for back disabilities set forth in 
VA's Schedule were changed, effective September 26, 2003. 68 
Fed. Reg. 51,454 (August 27, 2003).  As the veteran's 
increased rating claim was filed after that date (October 
2004) only the revised regulations apply to his claim.  The 
change revised the spine criteria to "ensure that it uses 
current medical terminology and unambiguous criteria, and [to 
ensure] that it reflects medical advances that have occurred 
since the last review."  It addition to renumbering the 
Diagnostic Codes, it also provides a new "General Rating 
Formula for Diseases and Injuries of the Spine," under which 
it is contemplated that all spine disabilities will be 
evaluated.  (Intervertebral disc syndrome will be rated under 
the general rating formula for the spine or under a formula 
for disc syndrome based on incapacitating episodes.) Id.

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome).  Effective 
September 26, 2003, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 40 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  
68 Fed. Reg. 51454, 51456-58 (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243). 

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately. 68 Fed. Reg. 51454, 51456 (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1)).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees. 68 
Fed. Reg. 51454, 51456 (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2)).

Under Code 5243 for intervertebral disc syndrome is to be 
evaluated on the basis of incapacitating episodes over the 
previous 12 months or by combining separate ratings of its 
chronic orthopedic and neurologic manifestations, whichever 
method results in the higher rating. Id.  Incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months warrant a 
40 percent rating.  Incapacitating episodes having a total 
duration of at least six weeks during the past 12 months 
warrant a 60 percent rating.  This is the highest rating 
available under this code.  

The Federal Register version setting forth the final rule 
indicates that the three notes following the version of 
Diagnostic Code 5293 that became effective on September 23, 
2002, were deleted when intervertebral disc syndrome was 
reclassified as Diagnostic Code 5243 in the criteria that 
became effective on September 26, 2003.  This was apparently 
inadvertent and has now been corrected by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004), a final correction that was 
made effective September 26, 2003.  Note (1) states that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2) states that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Note (3) states that if intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
evaluate each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  

The veteran is in receipt of a 20 percent evaluation for a 
low back disorder.  The November 2004 VA examination noted a 
history of muscle spasm.  Range of motion studies showed that 
forward flexion was to 90 degrees, but during a flare up, 
there may be a reduction of flexion by about 20%.  The 
examiner also estimated that during a flare-up, the veteran 
might have mild to moderate limitation of function due to 
discomfort.  Such findings do not support a higher rating 
under the General Rating Formula.  In order to warrant a 
higher evaluation (40 percent), the forward flexion of the 
thoracolumbar spine would have to be 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine would 
have to be shown.

To the extent that the veteran's low back disability has 
neurological manifestations, the Board notes that the veteran 
is in receipt of a separate compensable ratings for right 
lower extremity radiculopathy, assigned a 10 percent rating 
under 38 C.F.R. § 4.124a, Diagnostic Code 8520, effective 
October 17, 2006.  This is a separately rated disability that 
is not on appeal at this time and has been referred to the RO 
for clarification as to whether the veteran is seeking an 
earlier effective date and/or an increased rating for this 
issue.  

Consideration has been given as to whether a higher (40 
percent) rating could be assigned for intervertebral disc 
syndrome.  On November 2004 VA examination, the veteran 
himself indicated that he was not totally incapacitated 
during flare-ups, which lasted only two hours and slowed him 
down with his activities.  Although he reported that he did 
rest when flare-ups occurred, the medical evidence did not 
show that he was prescribed bed rest by a physician and 
treated by a physician for at least four weeks due to any 
incapacitating episodes.  Note 1 following Code 5243 provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Consequently, he does not qualify for a higher 
than 20 percent (i.e. 40 percent) rating for incapacitating 
episodes under Code 5243.

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director for consideration of extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b(1).

In this regard, the veteran has failed to present any 
evidence of particular circumstances that render impractical 
the application of the regular rating criteria.  While the 
veteran has alleged that he is unable to work because of his 
low back disorder, there are no medical opinions in the 
record that the veteran's service- connected low back 
disorder has markedly interfered with employment.  Although 
the veteran submitted a letter from NOAA that indicated that 
he was not medically qualified for employment with NOAA, 
there's no indication that he sought to waive these medical 
requirements (as was suggested by the letter) to become 
employable by NOAA.  Also, there is not indication that he 
could not find any other employment outside of NOAA.  In 
fact, a March 2005 record noted that the veteran was employed 
and at that time, he did not indicate that he missed a lot of 
work due to his low back.  Hence, there is a preponderance of 
the evidence against finding that the veteran's service-
connected low back disorder is exceptional in nature, or 
causes a marked interference with employment as to render 
impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321.  As there is no objective 
evidence showing that his service-connected low back disorder 
has a substantial impact upon his occupational abilities that 
is not otherwise accounted for by application of the rating 
schedule, an extraschedular evaluation is not for 
application.

In deciding the veteran's increased evaluation claim, the 
Board has considered the determination in Hart v. Mansfield, 
21 Vet. App. 506 (2007), and whether the veteran is entitled 
to an increased evaluation for separate periods based on the 
facts found during the appeal period.  The Board finds that 
the currently-assigned rating 20 percent rating has been 
consistent for the appeal period prior to October 17, 2006.  
Thus, no of different ratings for this period in the appeal 
are in order.  The appeal period after October 17, 2006 is 
addressed in the remand portion below and will be the subject 
of a later Board decision.  

Thus, a rating in excess of 20 percent for low back disorder 
for the appeal period prior to October 17, 2006 is not in 
order.  


ORDER

A rating in excess of 20 percent for low back disorder for 
the appeal period prior to October 17, 2006 is denied. 


REMAND

It appears that pertinent medical records remain outstanding.  
During his June 2008 video conference hearing, the veteran 
indicated that he was receiving current treatment for his low 
back and gastric ulcer.  In regards to his back, he stated 
that he had been prescribed a hospital bed and a shower 
chair.  He also stated that he was recently evaluated for 
back surgery.  In regards to his gastric ulcer, he indicated 
that he currently had a gastric ulcer, was prescribed 
Famotidine, and was treated every six months.  As such 
treatment records relating to the veteran's low back and 
gastric ulcer disorders have not been associated with the 
record, are constructively of record, and may have some 
bearing on the veteran's claim, they must be associated with 
the claims file.  

During his June 2008 video conference hearing, the veteran 
stated that his low back disorder and gastric ulcer have 
become worse.  He indicated that he had recently been 
prescribed a hospital bed and a shower chair, and was 
considering back surgery.  He also reported that he currently 
had a gastric ulcer for which he was sought treatment.  As it 
appears that the veteran's low back disorder and gastric 
ulcer have increased in severity since his last VA 
examination in October 2006, new VA examinations are 
indicated. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for his 
low back disorder and gastric ulcer from 
2006 to the present.  The RO/AMC should 
then obtain records of such treatment from 
all sources identified, specifically 
including, but not limited to, treatment 
from El Paso VA Health Care System, 
including documentation of being 
prescribed a hospital bed and shower chair 
and any other VA or private records 
showing treatment for gastric ulcer and 
possible back surgery.

2.  The RO/AMC should also arrange for an 
appropriate VA examination to ascertain 
the current severity of the veteran's 
service- connected low back disorder.  The 
examiner should have the veteran's claims 
file available for review.  The examiner 
should ascertain thoracolumbar active and 
passive ranges of motion, and determine 
whether there is weakened movement, excess 
fatigability, or incoordination.  If 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion due to such 
factors.  The examiner should also opine 
as to the degree to which pain could limit 
functional ability during flare-ups or on 
use over a period of time.  The examiner 
should comment as to whether the back 
disorder has resulted in incapacitating 
episodes (as defined in the revised rating 
criteria) (and the frequency and 
duration).  Any indicated tests or studies 
should be completed.  The examiner should 
also indicate whether there is any 
ankylosis and, if so, the degree thereof 
and whether it is at a favorable or 
unfavorable angle.  

3.  The veteran should be afforded an 
appropriate VA examination to determine 
the severity of his service-connected 
gastric ulcer.  The veteran's claims 
folders must be reviewed by the examiner 
in conjunction with the examination.  Any 
necessary tests should be performed.  As 
diverticulitis, hiatal hernia, chronic 
gastritis, and gastroesophageal reflux 
disease have been diagnosed, but are not 
service-connected, the examiner should, to 
the extent possible, distinguish symptoms 
of the service-connected gastric ulcer 
from those due to other, nonservice-
connected, conditions.  If it is not 
possible or feasible to make this 
differentiation, please expressly indicate 
this and explain why this cannot be done.  
The examiner must be furnished a copy of 
the applicable criteria under 38 C.F.R. § 
4.114, Diagnostic Code 7304 (2007), and 
must comment as to the presence or absence 
of each symptom and findings required 
under the criteria for 20, 40, and 60 
percent ratings, and the frequency and 
severity of each symptom and findings 
noted.  The examiner must explain the 
rationale for all opinion given.

4.  After the development ordered above is 
completed, the RO/AMC should re-adjudicate 
the claims.  If either claim remains 
denied, an appropriate supplemental SOC 
should be issued, and the appellant and 
his representative should have the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



______________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


